Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-506
                       Lower Tribunal No. 18-33358
                          ________________


                Bulk Express Transport Inc., et al.,
                                 Petitioners,

                                     vs.

                       Luis Alberto Diaz, et al.,
                               Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Carlos Lopez, Judge.

     Wicker Smith O'Hara McCoy & Ford, P.A., and Brandon J.
Hechtman, Alyssa M. Reiter and Brian M. Peters, Jr., for petitioners.

     Colson Hicks Eidson, P.A., and Wm. Allen Bonner; Drury Law Firm,
and Christopher M. Drury, for respondents Luis Alberto Diaz and Flor de
Maria Diaz.


Before EMAS, SCALES and HENDON, JJ.

     HENDON, J.
      Petitioners, defendants in the liability action below, seek to quash the

trial court's order granting the respondents leave to amend to add a count

for punitive damages under section 768.72, Florida Statutes (2019). We

deny the petition for certiorari.

      In determining whether a trial court has departed from the essential

requirements of law in granting a motion to amend a complaint to add a

claim for punitive damages, our review is limited to whether the trial court

complied with the procedural requirements of section 768.72. Levin v.

Pritchard, 258 So. 3d 545, 547 (Fla. 3d DCA 2018); accord Robins v.

Colombo, 253 So. 3d 94, 95 (Fla. 3d DCA 2018). “Certiorari is not available

to review a determination that there is a reasonable showing by evidence in

the record or proffered by the claimant which would provide a reasonable

basis for recovery of such damages.” Globe Newspaper Co. v. King, 658

So. 2d 518, 519 (Fla. 1995). “Moreover, this court is not permitted to

reweigh a trial court's finding of a sufficient evidentiary basis for a punitive

damages claim, and ‘such a finding could not be disturbed, or even

evaluated on certiorari review.’” Robins, 253 So. 3d at 96 (quoting Espirito

Santo Bank v. Rego, 990 So. 2d 1088, 1091 (Fla. 3d DCA 2007)). Thus,

the scope of our certiorari review is confined to whether the respondents

proffered evidence in support of their punitive damages claim and, after a



                                       2
hearing, the trial court entered an order finding the proffer to be sufficient to

support the claim. E.R. Truck & Equip. Corp. v. Gomont, 300 So. 3d 1230,

1231 (Fla. 3d DCA 2020).

      The respondents proffered evidence in support of their punitive

damages claim and, after two lengthy hearings, the trial court entered an

order finding the proffer to be sufficient to support the claim. See Event

Depot Corp. v. Frank, 269 So. 3d 559, 563 (Fla. 4th DCA 2019). Whether

the respondents are entitled to punitive damages must be left to the jury to

decide once there is any evidence to show an entitlement to such an

award. Even if the court is of the opinion that the preponderance of the

evidence is against the plaintiffs, it should be left to the jury to decide. Otey

v. Fla. Power & Light Co., 400 So. 2d 1289, 1291 (Fla. 5th DCA 1981)

(citing Doral Country Club, Inc. v. Lindgren Plumbing Co., 175 So. 2d 570

(Fla. 3d DCA 1965)).

      Applying our narrow scope of review, we conclude that the trial court

complied with the procedural requirements of section 768.72 in granting the

respondents’ motion to amend to add a claim for punitive damages.

      Petition denied.




                                       3